Strout, J.
The evidence shows that, on the 27th day of April, 1891, at 12.15 P. M., a deputy sheriff attached real estate in suit of this plaintiff against this defendant, and on the same day made a proper return of the attachment to the register of deeds in Hancock county, and made his return upon the writ under the date of April 27. That subsequently some unknown person wrongfully changed the date of the return upon the writ to the 28th, and made the same alteration in the officer’s return to the registry of deeds, and in the register’s minutes thereon, and in the record of attachment in said register’s office. That this was done without the knowledge or consent of the plaintiff, or of the officer making the attachment. This petition asks to have all these dates restored to those originally made.
The judge who heard the case, after notice to parties interested, granted the petition " so far as to allow the attaching officer to restore the true date of his return according to the 'fact. This had best be done by making a new return according to the truth, and the officer may endorse such return upon the writ.” To this ruling exceptions were taken by William Claflin *310and Dustin Lancey, trustees under a mortgage to them from the defendant company of all its real estate in Hancock county. The mortgage was dated January 17, 1891, and recorded January 27, 189L
The petitioner did not seek, and the court did not grant, an amendment of the officer’s return. The relief sought and granted was only a restoration of the date originally made and written by the officer, a displacement of a fraudulent alteration, and restoration to its condition as it was before the fraudulent alteration.
Judicial records are always under the control of the court. It would be a reproach to the law if, in case of fraudulent alterations of its records, the court could not eliminate the fraud, and restore the record to its original, authentic character. Whether this is done in the present case, by erasing the fraud-lent figure 8, and restoring- the true and originally written figure 7, or by rewriting the whole return with the date of April 27, is immaterial. The result is the same. In either case the fraud is eliminated, as it should be, and the officer’s return stands as it was originally written.

Exceptions overruled.